By the Court.

Stephens, J.,
delivering the opinion.
The railroad and the dray line, were both common carriers, serving the public; and as such, each had its own appropriate duty to perform — the one in delivery, and the other in receiving the cotton for continued transportation to its ultimate destination. The railroad, having finished its part of the transportation when it had carried the cotton to the end of the road, was still bound to turn it over to the next carrier, or take care of it a reasonable time for the purpose of so turning it over. What constitutes a good turning over or delivery from one to the other, so as to discharge the first, is measured by what is needful to be done in putting the successor in full possession of the goods; and no delivery accomplishes this, unless it places the goods where they are easily accessible to the next carrier who is to take them.
■Iu delivering to a consignee, the carrier is discharged whenever he does what the consignee accepts as' a delivery, but no acceptance of a less delivery by the next carrier can release him from the full duty which he owes to the customer, of placing the article in the actual control of his successor in the^transportation. But yet, the next carrier may bind *800himself, although the predecessor can not discharge himself by a less delivery than this; for while the carrier can not put off any of his duties to the customer, he may assume new ones. It does not follow, therefore, that the liability of the dray line began only when that of the railroads ceased, and hence the Court properly refused to give the charges requested, concerning the cessation of liability on the part of the railroad. While the cessation of liability on the one part, would be the beginning of liability on the other, in the absence of any stipulations between the two carriers varying the character of the delivery, yet the test fails when there are such stipulations. It was contended that there were such stipulations in this case, and some of the evidence looks in that direction. If the dray line accepted less than a legal delivery, they are bound by it, while the railroad is not discharged by it. The agent of the dray line, however, could not have accepted for them a delivery out of the course of trade, that is to say, less than a legal delivery, without a special authority to do so. From this view of the case, we think the second charge asked in relation to the general rule as to what delivery the dray line was obliged to accept, ought to have been given, while the first and third desiring a test from the cessation of liability on the part of the railroad, were properly refused.
Judgment reversed.